Citation Nr: 0636917	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  Prior to February 26, 2003, the evidence of record does 
not demonstrate that the veteran is or has been totally 
impaired by post-traumatic stress disorder, but there is 
evidence of total impairment from February 26, 2003, forward.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  Prior to February 26, 2003, the criteria for a rating in 
excess of 70 percent have not been met, but from February 26, 
2003, forward, the criteria for a 100 percent rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus
The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

PTSD
In April 2003, the agency of original jurisdiction (AOJ) sent 
notice to the veteran of the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for an increased rating.  
Although the notice post-dated the initial adjudication, the 
claim was subsequently readjudicated without taint from the 
prior decisions.  The veteran was subsequently informed of 
the additional notice requirements established by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in July 
2006.  Although the claim was not subsequently readjudicated, 
no prejudice resulted and none has been alleged by the 
veteran.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  There is no indication that any relevant 
evidence is currently outstanding.  Consequently, the duty to 
notify and assist has been met.  

The veteran is currently rated at 70 percent, effective the 
date of his claim.  A 100 percent rating is warranted for 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does not 
represent an exhaustive list of symptoms that must be found 
before granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court also pointed out in that case, the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id. Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.  Thus, for the veteran to 
receive the maximum rating under the Schedule, the evidence 
would need to demonstrate symptoms resulting in total 
occupational and social impairment as described above.

From February 2003, forward, the veteran presented symptoms 
such as significant anxiety, intense psychological distress 
and physiological reactivity to things reminiscent of 
service, emotional detachment, profoundly restricted affect, 
severe emotionally numbing, diminishment of interest, 
difficulties with concentration and focusing, and 
disorganized and anxious thought process.  The veteran's 
anxiety was noted to negatively impact his short-term memory, 
his ability to organize his thoughts, thereby rendering the 
veteran inarticulate, his ability to drive, and his ability 
to accurately take medication without ongoing assistance.  In 
fact, a May 2003 VA treatment record indicates that the 
veteran was hospitalized for an overdose of medication due to 
his inability to comply with his prescription.  See February, 
March, and May 2003 VA treatment records, 2005 VA examination 
record.  

A February 26, 2003 VA treatment record reported a Global 
Assessment of Functioning (GAF) score of 41, which 
corresponds to a finding of serious symptoms or any serious, 
near-major, impairment in social, occupational, or school 
functioning, and a May 2003 VA treatment record reported the 
finding of significant impairment of occupational and 
relational functioning.  The 2005 VA examination assessed the 
veteran with chronic and "terribly severe" PTSD, severe 
dysthymic disorder secondary to the PTSD, and alcohol abuse, 
in remission, which was considered "part and parcel of the 
severe PTSD."  The veteran additionally was found not 
capable of gaining or sustaining competitive employment due 
to the severity of his PTSD and associated depressive 
symptomatology.  The examiner reported that the veteran had 
an impairment in communication and major impairments in work 
and interpersonal relations, and the examiner assigned a GAF 
score of 40, which corresponds to a finding of some 
impairment in reality testing or communication or major 
impairment in social, occupational, or school functioning.  
The examiner added that the highest GAF score in the prior 
year was likely in the 40 range, which corresponds to a 
finding of serious symptoms or any serious impairment in 
social, occupational, or school functioning.  

The foregoing evidence indicates that a 100 percent rating is 
warranted from February 26, 2003, forward.  The evidence of 
record does not indicate that an increased rating is 
warranted prior to that date, however.  VA examination 
records dating in April 2000 and April 2002 both report that 
the veteran presented symptoms of depression, avoidance, 
anxiety in crowds, emotional numbness, intrusive thoughts, 
and hypervigilence.  The records also report findings of 
logical and tight thought processes and association, negative 
history of delusion or hallucination, and adequate judgment.  
Neither record reported any impairment in communication, 
except due to the veteran's poor hearing, and the 2002 record 
reported the veteran "conversed readily."  

The 2000 record also reported the veteran had a pleasant 
affect, although he was somewhat constricted emotionally, 
fair insight, and no suicidal ideation.  The veteran was 
found to have a definite impairment of social functioning, 
and a GAF score of 50 was assigned, with the examiner noting 
the veteran had a GAF of 55 for the past year.  

The 2002 record reported that the veteran was fully oriented 
and had somewhat limited insight, normal speech with regards 
to rate and rhythm, and although the veteran reported 
suicidal ideation, he reported no intent.  The examiner found 
there was no evidence of unemployability based on the 
veteran's PTSD symptomatology, and a GAF score of 53 was 
assigned.  GAF scores between 41 to 50 correspond to findings 
of serious symptoms or any serious impairment in social, 
occupational, or school functioning, and scores between 51 
and 60 correspond to moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  

As stated above, a 100 percent rating is warranted for total 
occupational and social impairment.  Although the 2000 and 
2002 VA examination records report findings of social 
impairment, there is no evidence of total social or 
occupational impairment.  The records also indicate no 
findings of impairment in communication, memory loss, 
inability to perform activities of daily living, or a 
persistent danger of hurting self or others.  Although the 
2005 VA examination record does report the examiner's finding 
that the "veteran's difficulties putting his thoughts and 
feelings into words has resulted in an underappreciation of 
the level of severity of his PTSD," it is unclear which 
assessments the examiner is referring to.  The competent 
medical evidence dating before February 26, 2003 does not 
indicate that an increased rating is warranted, even after 
consideration of the 2005 VA examiner's opinion.  
Consequently, an increased rating for the period prior to 
February 26, 2003, is denied.



ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

Prior to February 26, 2003, a rating in excess of 70 percent 
is denied, but from February 26, 2003, forward, a 100 percent 
rating is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


